Title: Notes of a Conversation with George Washington, 23 May 1793
From: Jefferson, Thomas
To: 


1793. May 23. I had sent to the President yesterday, draughts of a letter from him to the Provisory Exec. council of France, and of one from myself to Mr. Ternant, both on the occasion of his recall. I called on him to-day. He said there was a word in one of them which he had never before seen in any of our public communications, to wit ‘our republic.’ The letter prepared for him to the Council began thus ‘the citizen Ternant has delivered to me the letter wherein you inform me that, yielding &c. you had determined to recall him from his mission as your Min. plen. to our republic.’ He had underscored the words our republic. He said that certainly ours was a republican government, but yet we had not used that stile in this way: that if any body wanted to change it’s form into a monarchy he was sure it was only a few individuals, and that no man in the US. would set his face against it more than himself: but that this was not what he was afraid of: his fears were from another  quarter, that there was more danger of anarchy being introduced. He adverted to a peice in Freneau’s paper of yesterday, he said he despised all their attacks on him personally, but that there never had been an act of the government, not meaning in the Executive line only, but in any line which that paper had not abused. He had also marked the word republic thus ✓ where it was applied to the French republic. [see the original paper] He was evidently sore and warm, and I took his intention to be that I should interpose in some way with Freneau, perhaps withdraw his appointment of translating clerk to my office, but I will not do it: his paper has saved our constitution which was galloping fast into monarchy, and has been checked by no one means so powerfully as by that paper. It is well and universally known that it has been that paper which has checked the career of the Monocrats, and the President, not sensible of the designs of the party, has not with his usual good sense, and sang froid, looked on the efforts and effects of this free press, and seen that tho some bad things had passed thro’ it to the public, yet the good had preponderated immensely.
